      Case 6:19-cv-01343-KHV-GEB Document 198 Filed 07/08/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

BLAINE FRANKLIN SHAW, et al.,                 )
                                              )
                 Plaintiffs,                  )
                                              )
v.                                            )
                                              )               CIVIL ACTION
HERMAN JONES, in his official capacity as     )
the Superintendent of the Kansas Highway      )               No. 19-1343-KHV
Patrol, et al.,                               )
                Defendants.                   )
______________________________________________)
                                              )
MARK ERICH, et al.,                           )
                                              )
                Plaintiffs,                   )
v.                                            )               CIVIL ACTION
                                              )
HERMAN JONES, in his official capacity as     )               No. 20-1067-KHV
the Superintendent of the Kansas Highway      )
Patrol, et al.,                               )
                                              )
                Defendants.                   )
______________________________________________)

                              MEMORANDUM AND ORDER

        This matter is before the Court on the Motion For Leave To File Under Seal And

Conventionally By Plaintiffs Joshua Bosire, Blaine Franklin Shaw, Samuel James (Doc. #176)

filed June 4, 2021. For reasons stated below, the Court sustains plaintiffs’ motion in part and

overrules it in part.

        Federal courts have long recognized a common-law right of access to judicial records.

United States v. Bacon, 950 F.3d 1286, 1292–93 (10th Cir. 2020); Mann v. Boatright, 477 F.3d

1140, 1149 (10th Cir. 2007).      This right stems from the fundamental public interest in

understanding disputes that are presented to a public forum for resolution. See Nixon v. Warner

Commc’ns, 435 U.S. 589, 599 (1978); Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461
      Case 6:19-cv-01343-KHV-GEB Document 198 Filed 07/08/21 Page 2 of 4




(10th Cir. 1980). The public interest in district court proceedings includes the assurance that courts

are run fairly and that judges are honest. Crystal Grower’s, 616 F.2d at 461–62. In determining

whether documents should be sealed, the Court weighs the public interest, which it presumes is

paramount, against the interests advanced by the parties. Id.; Helm v. Kansas, 656 F.3d 1277,

1292 (10th Cir. 2011). The party seeking to overcome the presumption of public access must show

that some significant interest which favors non-disclosure outweighs the public interest in access

to court proceedings and documents. See Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th

Cir. 2012) (quoting Mann v. Boatright, 477 F.3d at 1149). To do so, the parties must articulate a

real and substantial interest that justifies depriving the public of access to the records that inform

the Court’s decision-making process. Id.; see Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16

(1981) (moving party must submit particular and specific facts, not merely “stereotyped and

conclusory statements”). The Court must rely on specific, rather than general, information when

deciding to seal. See Bacon, 950 F.3d at 1294.

       Plaintiffs ask the Court for leave to file a copy of certain audio-visual files conventionally

and under seal in connection with their oppositions to motions for summary judgment. Plaintiffs

shall be permitted to conventionally file a disk or disks that contain four data files, which are

identified as (1) Exhibits 1 and 6 in connection with their Memorandum In Opposition By Plaintiffs

Blaine Franklin Shaw, Samuel James Shaw Re: Motion for Summary Judgment Against The

Shaws’ Claims (Doc. #177) and (2) Exhibits 5 and 8 in connection with their Memorandum In

Opposition By Plaintiff Joshua Bosire Re: Motion for Summary Judgment Against Bosire’s Claim

(Doc. #178). The Court sustains plaintiffs’ motion to file a copy of certain audio-visual files

conventionally.

       Plaintiffs do not explain, however, how their interest in non-disclosure of the audio-visual



                                                 -2-
      Case 6:19-cv-01343-KHV-GEB Document 198 Filed 07/08/21 Page 3 of 4




files outweighs the public interest in open courts. See Colony Ins., 698 F.3d at 1242 (denying

motions to seal where parties did not submit specific argument or facts indicating why

confidentiality outweighs presumption of public access). Plaintiffs state that the audio-visual files

produced in discovery were identified as “confidential” pursuant to the parties’ Amended

Protective Order because they “constitute personnel records or include ‘law enforcement

investigative techniques and procedures.’” Motion For Leave To File Under Seal And

Conventionally By Plaintiffs Joshua Bosire, Blaine Franklin Shaw, Samuel James (Doc. #176) at

2–3; Amended Protective Order (Doc. #169) at 2–3. Plaintiffs do not provide any other reason

why the audio-visual files should be sealed. The Amended Protective Order states that when filing

confidential information, “[n]othing in this Order will be construed as a prior directive to allow

any document to be filed under seal.” Amended Protective Order (Doc. #169) at 6. Further, the

“mere designation of information as confidential pursuant to this Order is insufficient to satisfy

the court’s requirements for filing under seal in light of the public’s qualified right of access to

court dockets.” Id. Because plaintiffs do not articulate a real and substantial interest that justifies

depriving the public of access to the records, the Court overrules plaintiffs’ motion to seal.

       IT IS THEREFORE ORDERED that the Motion For Leave To File Under Seal And

Conventionally By Plaintiffs Joshua Bosire, Blaine Franklin Shaw, Samuel James (Doc. #176)

filed June 4, 2021 is SUSTAINED in part. Plaintiffs shall be permitted to conventionally file a

disk or disks that contain four data files, which are identified as (1) Exhibits 1 and 6 in connection

with their Memorandum In Opposition By Plaintiffs Blaine Franklin Shaw, Samuel James Shaw

Re: Motion for Summary Judgment Against The Shaws’ Claims (Doc. #177) and (2) Exhibits 5

and 8 in connection with their Memorandum In Opposition By Plaintiff Joshua Bosire Re: Motion

for Summary Judgment Against Bosire’s Claim (Doc. #178). Plaintiffs’ motion is otherwise



                                                 -3-
   Case 6:19-cv-01343-KHV-GEB Document 198 Filed 07/08/21 Page 4 of 4




OVERRULED.

    Dated this 8th day of July, 2021 at Kansas City, Kansas.

                                                 s/ Kathryn H. Vratil
                                                 KATHRYN H. VRATIL
                                                 United States District Judge




                                           -4-
